DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4 have been amended
Claim 9 has been canceled
Claim 11 has been newly introduced

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “transmission means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recites the limitation "a substance," dependent claims 3, 4, and 7 recite the limitation “substances.” There is insufficient antecedent basis for this limitation in the claim. It is further unclear if the dependent claims are intended to introduce more than one substance (i.e. substances in addition to the “a substance” of the independent claim) or if they are introducing multiples of the singular substance of the independent claim.
Dependent claims not specifically rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are considered as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,439,104, (“Tonogai”), in view of US 2015/0114992, (“dos Santos”), US 2,416,361, (“Trexler”), and 4,924,578, (“Chagnon”).
Regarding Claim 1: Tonogai discloses a device for dispensing a substance (Figures 1 – 4), the device comprising: a chamber (P, 6) defining a substance inlet (10) and a substance outlet (11); a piston (5) located inside the chamber, the movement of which causes the exit of the substance to the outside of said chamber (As least Column 3, Lines 18 – 27); a motor (4) provided with an output shaft (4a) that drives the movement of said piston (As shown in at least Figure 1) when it receives a signal from a sensor (The power signal which drives the motor; The motor is shown as an electrical motor which receives an electrical signal to operate); and transmission means (The gear reduction train as shown in at least Figures 1 – 3) that transmit the drive movement from the motor to said piston (At least Column 4, Lines 1 – 6); wherein said transmission means comprises: a worm gear (15) rotationally attached to the output shaft of the motor (As shown in at least Figure 1); a first transmission element (19, 20, 21, 24) connected to said piston by a pin (24), wherein said first transmission element is a disc comprising a toothed wheel (20) with its teeth located at the perimeter of one of the faces of the disc (As shown in at least Figure 1; The first transmission element includes gear 20 which is disclosed as a gear with teeth arranged about its perimeter); a second transmission element (16, 17, 18) that is connected to said worm gear and to said first transmission element (As shown in at least Figure 1), transmitting the rotation from said worm gear to said first transmission element (As shown in at least Figure 1), wherein said second transmission element comprises a first toothed wheel (16) that engages said worm gear and a second toothed wheel (18) that engages said first transmission element (As shown in at least Figure 1); and wherein said toothed wheel of the first transmission element comprises teeth spaced apart from one another along a first circumferential direction (The teeth of the toothed wheel 20 are shown spaced along the outer circumferential surface of the gear such that they are interpreted as being arranged along the first circumferential direction which is interpreted as being the direction along the circumferential surface of 20 as shown in at least Figure 1) and said second toothed wheel of the second transmission element comprises teeth spaced apart from one another along a second circumferential direction (The teeth of the second toothed wheel 18 are shown spaced along the outer circumferential surface of the gear such that they are interpreted as being arranged along a second circumferential direction which is interpreted as being the direction along the circumferential surface of 18 as shown in at least Figures 1 – 3) different from the first circumferential direction (As the first and second circumferential directions are interpreted as being directions defined by two independent portions of the apparatus, a broadest reasonable interpretation of the term “different” indicates that the two directions are different as they originate from different elements) and said teeth of the toothed wheel of the first transmission element and said teeth of the second toothed wheel of the second transmission element directly contact engage each other (As shown in at least Figures 1 and 2; [Abstract], “a larger gear 20, disposed at a position held between the motor 4 and the pump section 3, meshing with the smaller gear 18”), such that rotation of one of said toothed wheel of the first transmission element and said second toothed wheel of the second transmission element directly causes rotation of the other of said toothed wheel of the first transmission element and said second toothed wheel of the second transmission element (At least [Abstract] and Column 3, Line 35 – Column 4, Line 14); however, Tonogai fails to teach a first transmission element connected to said piston by a pin of said first transmission element that is housed in a groove of said piston, the rotation of said first transmission element causing the displacement of said pin longitudinally along and inside the groove, wherein the reciprocating movement of the pin longitudinally along and inside the groove causes the alternating linear movement of said piston, and wherein said toothed wheel of the first transmission element and said second toothed wheel of the second transmission element are perpendicular to each other with an axis of rotation of said toothed wheel of the first transmission element being perpendicular to an axis of rotation of said second toothed wheel of the second transmission element, and wherein the diameter of said first toothed wheel of the second transmission element is smaller than the diameter of said second toothed wheel of the second transmission element. Tonogai discloses the translation of the rotational movement of the gear 20 to a reciprocal movement of the piston 5 through the use of a pin 24 on the surface of the gear and a linkage 21 as shown in at least Figures 1 – 3.
dos Santos teaches a dispensing apparatus (Figures 1 and 2A) wherein a piston (104, 134, 112) is reciprocated within a chamber (106) through the operation of a motor (102) coupled to a first transmission element (130, 132) connected to said piston by a pin (132) of said first transmission element that is housed in a groove (134) of said piston, the rotation of said first transmission element causing the displacement of said pin longitudinally along and inside the groove, wherein the reciprocating movement of the pin longitudinally along and inside the groove causes the alternating linear movement of said piston ([0028], “The linkage 108 may include a gear 130 attached to a crank 132. The crank 132 may be received in a slot 134 formed in the yoke 112, such that rotation of the crank 132, as driven by the motor 102 via the gear 130 (and/or any other part of the linkage 108 or shaft 107 (FIG. 1)) pushes the piston 104 downwards and pulls the piston 104 upwards into and out of the priming chamber 106.”).
It would have been obvious to one of ordinary skill in the art to substitute the motion translation elements of Tonogai with those of dos Santos such that the piston is reciprocated by a pin moving within a slot of the piston as such a change amounts to a mere simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined, Tonogai in view of dos Santos teaches a first transmission element connected to said piston by a pin of said first transmission element that is housed in a groove of said piston, the rotation of said first transmission element causing the displacement of said pin longitudinally along and inside the groove, wherein the reciprocating movement of the pin longitudinally along and inside the groove causes the alternating linear movement of said piston. However, Tonogai fails to disclose wherein said toothed wheel of the first transmission element and said second toothed wheel of the second transmission element are perpendicular to each other with an axis of rotation of said toothed wheel of the first transmission element being perpendicular to an axis of rotation of said second toothed wheel of the second transmission element, and wherein the diameter of said first toothed wheel of the second transmission element is smaller than the diameter of said second toothed wheel of the second transmission element.
Trexler teaches a pumping apparatus (Figures 1 and 3) having a motor (35) which is used to provide motive power to a gear train, similar in design and function to that of Tonogai, and further having an arrangement wherein a toothed wheel of a first transmission element (41) is perpendicular to a second toothed wheel of a second transmission element (40) with an axis of rotation of said toothed wheel of the first transmission element (The axis of rotation of the toothed wheel 41 is shown as being coaxial with that of the driven shaft 58 which is shown passing left to right in Figure 3) being perpendicular to an axis of rotation of said second toothed wheel of the second transmission element (The axis of rotation of the second toothed wheel 40 is shown as being coaxial to the drive motor 35 which is shown passing up and down in Figure 3; The axis of rotation of each of the toothed wheel 41 and the driven shaft 58 are shown as being perpendicular to that of each of the second toothed wheel 40 and the drive motor 35) such that a change in direction of the output is provided. It is noted that the terminology as applied to Trexler with respect to each of the toothed wheel and the second toothed wheel is generic in that each of the respective wheels can be interpreted as being either of the claimed wheels and that regardless of the naming convention, Trexler teaches the ability to mount such toothed wheels at 90° relative to each other such that a change of direction of the rotational axis is provided.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of the toothed wheel of the first transmission element and the second toothed wheel of the second transmission element of Tonagai with the predicted results that changing the orientation of the respective gears to being perpendicular will allow for a rearrangement of the parts of the device such that the orientation of the reciprocal piston output could be modified. It is noted that such a change in gears amounts to no more than a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Tonogai in view of dos Santos and Trexler teaches the device as claimed, however, Tonogai in view of dos Santos and Trexler fails to explicitly disclose wherein the diameter of said first toothed wheel of the second transmission element is smaller than the diameter of said second toothed wheel of the second transmission element.
Chagnon teaches an apparatus utilizing a coaxial, common shaft, gear reduction mechanism (Figure 1) wherein an input gear 36 (analogous to the first toothed wheel of the second transmission element) has a smaller diameter of an output gear 34 (analogous to the second toothed wheel of the second transmission element). Chagnon further teaches that the gear/toothed wheel sizes are specifically chosen to achieve a predictable result of increasing the output speed relative to the input speed (Chagnon, Claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gear ratios/relative diameters of the first and second toothed wheels of the second transmission element of Tonogai (in this case by having the input wheel smaller than the output wheel) with the predicted result that such an arrangement will act to increase the speed of the output relative to the speed of the input.  
Regarding Claim 3: Tonogai in view of dos Santos, Trexler, and Chagnon teaches the device for dispensing substances according to claim 1; Tonogai further discloses wherein said piston (5) comprises a cylinder (At least the face cut portion of the piston as shown in Figure 2) in which are placed the substances for their exit from said chamber (As the pumped media makes contact with the piston and the piston provides the displacement forces to cause a pumping action the piston is interpreted as meeting the recited functional language).
Regarding Claim 7: Tonogai in view of dos Santos and Trexler teaches the device for dispensing substances according to claim 1; Tonogai fails to explicitly disclose wherein the diameter of said first toothed wheel of the second transmission element is smaller than the diameter of said second toothed wheel of the second transmission element. Tonogai discloses the diameter of the first toothed wheel (16) being larger than that of the second toothed wheel (18). However, the relative size of each of the elements of the second transmission element do not provide a patentable distinction over Tonogai. Tonogai discloses that “[i]n order to follow the rotation of the worm wheel 16, the smaller gear 18 is united with the worm wheel 16. Namely, the worm wheel 16 and the smaller gear 18 are stacked.” (Column 3, Line 41) Tonogai further discloses that the arrangement of the gearing and sizing of the gearing is used to produce a specified change in speed from the output motor through to the movement of the piston (Column 3, Lines 19 – 67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the relative sizes of the first and second toothed wheels of the second transmission element with the predicted results that such a change in their relative sizes would result in a change in the output speed of the piston.

Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,439,104, (“Tonogai”), in view of US 2015/0114992, (“dos Santos”), US 2,416,361, (“Trexler”), 4,924,578, (“Chagnon”), and US 8,814,005, (“Banks”).
Regarding Claims 4 and 11: It is noted that claim 11 is presented as claims 1 and 4 written in independent form and is therefore rejected in the same manner as claims 1 and 4. Tonogai in view of dos Santos, Trexler, and Chagnon teaches the device for dispensing substances according to claim 1; Tonogai fails to explicitly disclose wherein said chamber (1) also defines an air inlet for the receipt of air from the outside and an air outlet, and wherein movement of the piston causes the exit of both (a) the substance to the outside of said chamber via said substance outlet and (b) air to the outside of said chamber via said air outlet; however, it is noted that such an interpretation is based on a narrowing of the claim by reading in details from the specification to add additional weight to the use of the term “a substance” as introduced in the independent claim. It is noted that the term “substance” is not defined or limited in any way by the claim, such that the air pump of Tonogai may be interpreted as a device for dispensing a substance (e.g. air). With such an broadest reasonable interpretation of the term “substance,” it is possible to interpret the instant claim as merely the introduction of a second air inlet and a second air outlet such that the claim language would be satisfied through a mere duplication of parts for the air in the event that one of the inlets or outlets were to become blocked or otherwise nonfunctioning (It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). However, with the more narrow interpretation, informed by details of the specification, if the “substance” is interpreted as something other than air (e.g. soap) than the scope of the claim would not be satisfied through a mere duplication of parts. Utilizing this more narrow interpretation, the substance inlet 10 and substance outlet 11 of the device of claim 1 are reinterpreted as providing an air inlet 10 and an air outlet 11 which read over the limitations of claims 4 and 11; the previously discussed substance inlet and substance outlet, when in the presentence of the air inlet and air outlet, are not taught by Tonogai in view of dos Santos, Trexler, and Chagnon.
Banks teaches a pumping apparatus (Figures 1 – 38) for pumping a substance (Column 10, Line 32, “The embodiments of the foam dispensers described herein may be used with foamable liquid and in particular soaps, creams or other lotions that are capable of being foamed.  Alternatively it may be used with a foamable alcohol.”) and air ([Abstract]; [Summary], at least Column 1, Lines 29 – 65), where the substance and the air are both pumped through activation of the piston (30) though each in separate chambers (16, 20), such that a proportion of the substance and air are each pumped with each activation of the piston (At least Column 6, Lines 45 – 57).
It would have been obvious to one of ordinary skill in the art to have modified the piston and piston cylinder of Tonogai such that the chamber is subdivided into separate substance and air chambers, as taught by Banks, such that the pump would be capable of pumping both a substance and air with the predicted results that such an apparatus would be capable of use as a foam dispenser. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 11 have been considered but are moot because the new ground of rejection does not rely on any references, or combination of references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 7 of their Remarks that the use of Trexler to teach a rearrangement of the respective gearing to produce the 90° change in axial direction amounts to impermissible hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is common knowledge in the art that gearing may be rearranged to achieve the predictable result of modifying the axial direction of individual components such as inputs and outputs such as the teaching provided by Trexler.
Applicant argues on page 8 of their Remarks that the arrangement of the perpendicular gearing of Trexler as cited would not be utilized by one of ordinary skill in the art as the cited gearing is not part of a transmission element. Examiner does not agree. The cited gearing is part of the mechanical arrangement between the motor output and the pump input and thus are part of a transmission which transmits the power from input to output. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,662,355 – Split body pump for pumping liquid soap and air
US 8,430,274 – Split body pump for pumping liquid soap and air
US 4,712,983 – Mechanical device for modifying input and output direction of gearing through a change of 90°
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/BENJAMIN DOYLE/Examiner, Art Unit 3746